DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2020 has been entered.
 
Acknowledgment
Applicant’s amendment filed on February 27, 2020 is acknowledged. Accordingly claims 1-20 remain pending with claims 1-11 being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 21-26 and 27-31; is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (hereinafter “Chawla”) U.S. Patent Application Publication No. 2017/00228711 A1 in view of Godsey U.S. Patent Application Publication No. 2014/0180880 A1 

With respect to claims 1, 21 and 27, Chawla discloses a method comprising:
receiving, by a web browser, executed on a client device that comprises a processor and memory, a command from a merchant server directing the web browser to navigate to a merchant check out page (0185, which discloses that “As shown, a consumer may click on the link 922 (shown in FIG. 9D), which may direct the consumer to a landing page 924 (e.g., V.me checkout page), where the merchant’s website 908 may be displayed as an iframe.”);
receiving, by the web browser, the merchant check out page from the merchant server, the merchant checkout page comprising returned webpage content and a product for purchase (0158, which discloses that “In one implementation, the returned block of XML code may comprise a lightbox option 716b, e.g., the generated checkout widget may allow a consumer to click on a URL via a user interface to open a lightbox for checkout.”); 
wherein the returned webpage content comprises a banner request identifier and a placeholder for a placement of a banner on the merchant check out page;
transmitting, by the web browser, a service call that includes the banner request identifier to a credit account provider server, wherein the credit account provider server validates the banner request identifier (0116, which discloses that “For example, in one implementation, the merchant may receive the XML formatted API call and send it to a payment platform (e.g., a PlaySpan platform, etc.) to initiate a payment request, and/or the like.”).
receiving, by the web browser and in response to the service call, a banner and landing page from the credit account provider server, the landing page comprising an application for a credit account (0059, which discloses that “In some embodiments, aspects of the API-Tool provides merchants facilities to distribute checkout facilities anywhere and everywhere on the web beyond their primary website, thereby facilitating "instant checkout." For example, merchants, using the facilities of the API-Tool, can add instant checkout to their FACEBOOK landing page, advertising banners, search results, web and mobile applications, and/or the like.”):
rendering, by the web browser, the merchant check out page with the banner for display on the client device (see fig. 18, which discloses “checkout now”);
wherein the merchant check out page is rendered by loading the returned webpage content received from the merchant server and by including in the merchant check out page the banner received from the credit account provider server at the placeholder in the merchant check out page;
in response to receiving a user manipulation of the banner, displaying, by the web browser and in a modal window on top of the merchant check out page the landing page comprising the application for the credit account (0059, which discloses that “In some embodiments, aspects of the API-Tool provides merchants facilities to distribute checkout facilities anywhere and everywhere on the web beyond their primary website, thereby facilitating "instant checkout." For example, merchants, using the facilities of the API-Tool, can add instant checkout to their FACEBOOK landing page, advertising banners, search results, web and mobile applications, and/or the like.”); and
receiving, by the web browser, a request to purchase the product using the credit account auto-filled into the merchant check out page in an instance in which, an approval of the application for the credit account has been received.
What Chawla does not explicitly teach is:
wherein the returned webpage content comprises a banner request identifier and a placeholder for a placement of a banner on the merchant check out page;  
transmitting, by the web browser, a service call that includes the banner request identifier to a credit account provider server, wherein the credit account provider server validates the banner request identifier; and
wherein the merchant check out page is rendered by loading the returned webpage content received from the merchant server and by including in the merchant check out page the banner received from the credit account provider server at the placeholder in the merchant check out page;
receiving, by the web browser, a request to purchase the product using the credit account auto-filled into the merchant check out page, in response to an approval of the application for the credit account.
Godsey discloses the method comprising:
wherein the returned webpage content comprises a banner request identifier and a placeholder for a placement of a banner on the merchant check out page (see fig. 3H and associated text; 0081, which discloses that “Once a modification is made to any of the selectable options, the visual representation for that option changes as well.  For example, when a user changes the payment method from PayPal to Credit Card 1, the visual representation for the payment option will change to display a visual representation for Credit Card 1.  Additionally, in some embodiments, selection of the digital wallet provides a menu of options to select from within the digital wallet.”);  
transmitting, by the web browser, a service call that includes the banner request identifier to a credit account provider server, wherein the credit account provider server validates the banner request identifier (see fig. 3H; 0050, which discloses that “The payment instrument option may be an identification of an instrument that facilitates online payment or that otherwise satisfies the payment stage of a checkout process for purchasing an item.”; 0064; 0076; 0080, which discloses that “The confirmation page 390 may enable the user to confirm these selections and submit them for processing by the appropriate entities.  In some embodiments, the confirmation page 390 may enable the user to confirm these selections and submit them for processing by providing a selectable confirmation button 390.”); and
wherein the merchant check out page is rendered by loading the returned webpage content received from the merchant server and by including in the merchant check out page the banner received from the credit account provider server at the placeholder in the merchant check out page (see fig. 3H; 0080, which discloses that “The confirmation page 390 may enable the user to confirm these selections and submit them for processing by the appropriate entities.  In some embodiments, the confirmation page 390 may enable the user to confirm these selections and submit them for processing by providing a selectable confirmation button 390.”);
receiving, by the web browser, a request to purchase the product using the credit account auto-filled into the merchant check out page, in response to an approval of the application for the credit account (0048, which discloses that “The checkout options may be configured to enable a quick checkout which auto-populates options for the user, wherein the checkout option display identifier a specific payment method, billing address, shipping address, other information, or a combination thereof as a single identifier.”
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Chawla and incorporate the method comprising wherein the returned webpage content comprises a banner request identifier and a placeholder for a placement of a banner on the merchant check out page;  transmitting, by the web browser, a service call that includes the banner request identifier to a credit account provider server, wherein the credit account provider server validates the banner request identifier; and wherein the merchant check out page is rendered by loading the returned webpage content received from the merchant server and by including in the merchant check out page the banner received from the credit account provider server at the placeholder in the merchant check out page; receiving, by the web browser, a request to purchase the product using the credit account auto-filled into the merchant check out page, in response to an approval of the application for the credit account in view of the teachings of Godsey in order to facilitate transaction and ensure security of the transaction.

As per claims 2, 22 and 28, Chawla further discloses the method, wherein the merchant check out page further comprises:
a digital signature signed on a current timestamp using a merchant private key (0068; 0117); and
personally identifiable information receiver fields of the merchant check out page (0112).

As per claims 3, 23 and 29, Chawla further discloses the method, wherein the service call comprises a secured cross-orgin resources sharing hyperlink transfer protocol secure representational state transfer (CORS HTTPS RESTful service call (0159; 0168).

As per claim 4, both Chawla and Godsey further discloses the method, wherein the service call comprising at least a portion of the returned webpage content is configured to be received by the credit account provider server (0159; 0168),
wherein an originating domain of the returned webpage content is configured to be validated by the credit account provider server (0069; Godsey: 0080) and
a time stamp of the returned webpage content is configured to be compared against a time constraint by the credit account provider server (0299; Godsey: 0080)

As per claims 5 and 24, Chawla further discloses the method, wherein a digital signature of the merchant is configured to be validated by the credit account provider server prior to transmitting the banner and the landing page to the web browser (0069).

As per claim 7, Chawla further discloses the method, wherein the banner request identifier uniquely identifies a request for the banner (0158; 0168).

As per claim 9, Chawla further discloses the method, wherein the dynamic banner comprises at least one of an iFrame configured to host a landing page uniform resource locator (URL), a browser tab configured to host the landing page URL,  or a browser window configured to host [[a]] the landing page URL (0146; 0172).

As per claim 10, Chawla further discloses the method, wherein the banner further comprises a secure banner token with expiration data (0299).

As per claim 11, Chawla further discloses the method, wherein the banner further comprises a secure URL linked to a portion of the banner configured to accept a user interaction (0053; 0070; 0119).

As per claim 25, Chawla further discloses the system, wherein a time stamp of the returned webpage content is configured to be compared against a time constraint by the credit account provider server (0299).

As per claim 26, Chawla further discloses the system, wherein the banner comprises an Frame configured to host a uniform resource locator (URL) of the landing page (0110; 0119; 0158).

As per claim 30, Chawla and Godsey discloses the non-transitory computer program, wherein an originating domain of the returned webpage content is configured to be validated by the credit account provider server (0068; 0117; Godsey: 0080).

As per claim 31, both Chawla and Godsey discloses the non-transitory computer program, wherein transmitting the service call to the credit account provider server, wherein the service call comprises a digital signature signed on a current timestamp using a merchant private key (0068; 0117; Godsey: see fig. 3H; 0080), and the credit account provider server validates the banner request identifier by comparing the current timestamp to a time constraint associated with the credit account provider server (0068; 0117; Godsey: see fig. 3H; 0080).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 8, 2021